          Case 2:19-cr-00011-JRG-RSP Document 6 Filed 10/18/19 Page 1 of 1 PageID #: 9
                                                       CASE NUMBER: 2:19-CR-11-1 JRG-RSP
              DATE:     October 18, 2019
          LOCATION:     Marshall, Te as
             JUDGE:     Roy S. Payne
                                                                                     BEAU DANIEL MERRYMAN
                                                       USA VS.
         DEP. CLERIC:   Becky Andrews
         RPTR/ECRO:     Becky Andrews                           Frank Coan           Ken Hawk
              USPO:     Nathan Manley
       INTERPRETER:
        TIME BEGAN:     2:29 pm                            Indictment unsealed all defs
         ADJOURNED      2:36 pm
                                                           Indictment unsealed this def only




                                                 INITIAL APPEARANCE


K1 Hearing called and held                                   Interpreter sworn
   Defendant appears with counsel                            Defendant appears without counsel
IXI Date of arrest: October 17, 2019                         Defendants first appearance with counsel
13 Defendant advised of charges 3                            Defendant advised of right to counsel
3 Defendant advised of maximum penalties                     Defendant advised of right to remain silent
   Defendant request appointed counsel, is sworn
   and examined re: financial status
   Court finds Defendant eligible and appoints: Ken Hawk
3 Government oral motion for detention; granted
   Government oral motion for continuance, of
   detention hearing
   Order of Conditions of Release                            Bond set:
   Waiver of Detention
   Order of Temporary Detention                              Detention hearing set for: Oct. 23, 2019 @ 11:00 am
   Order of Detention                                       Arraignment hearing set for:
   Defendant remanded to custody of U.S. Marshal



                                                 ARRAIGNMENT

   Arraignment waived in open court                         Arraignment held on Indictment: All counts
   Defendant placed under oath                              Defendant physically/mentally ready
   Defendant received copy of charges                       Defendant discussed charges with counsel
   Charges read                                             Defendant waived reading of charges
   No pressure to plead
   Defendant enters a not guilty plea to all counts
   Discovery orders entered                                 Jury selection and trial set
   Defendant remanded to the custody of U.S. Marshal        Defendant continued on bond
